                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13                                                        Case No. 2:18-cv-02353-RFB-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                        VINCENT J. ROMEO,
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15          Plaintiff,                                       JOINT STIPULATION AND ORDER
                                           LAWYERS

                                           SUITE 200




                                                                        v.                                                      EXTENDING DEFENDANT TRANS
                                                                   16                                                           UNION LLC’S TIME TO FILE AN
                                                                        BANK OF AMERICA, N.A., and                              ANSWER OR OTHERWISE
                                                                   17   TRANSUNION, LLC,                                        RESPOND TO PLAINTIFF’S
                                                                   18                                                           COMPLAINT (FIRST REQUEST)
                                                                               Defendants.
                                                                   19

                                                                   20          Plaintiff Vincent J. Romeo (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
                                                                   21
                                                                        by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
                                                                   22
                                                                        Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On December 11, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union
                                                                   24

                                                                   25   to answer or otherwise respond to Plaintiff’s Complaint is January 16, 2019. Trans Union requests

                                                                   26   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   27

                                                                   28
                                                                                                                         1                                   KB/86
                                                                    1   counsel will need additional time to review the documents and respond to the allegations in
                                                                    2   Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including February 6, 2019. This is the first stipulation for
                                                                    5

                                                                    6   extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    7   Dated this 14th day of January, 2019
                                                                                                                       ALVERSON TAYLOR & SANDERS
                                                                    8
                                                                                                                       //S// Trevor R. Waite
                                                                    9
                                                                                                                       Kurt Bonds
                                                                   10                                                  Nevada Bar No. 6228
                                                                                                                       Trevor Waite
                                                                   11                                                  Nevada Bar No. 13779
                                                                                                                       6605 Grand Montecito Pkwy, Suite 200
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                       Las Vegas, NV 89149
                                                                   13                                                  Telephone: (702) 384-7000
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                       kbonds@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                  twaite@alversontaylor.com
                                                                                                                       Counsel for Trans Union LLC
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16                                                  COGBURN LAW OFFICES

                                                                   17                                                  //S// Erik W. Fox
                                                                                                                       Erik W. Fox, Nevada Bar No. 8804
                                                                   18                                                  Jamie S. Cogburn, Nevada Bar No. 6409
                                                                                                                       2580 St. Rose Parkway, Suite 330
                                                                   19
                                                                                                                       Henderson, NV 89074
                                                                   20                                                  Telephone: (702) 784-7777
                                                                                                                       efox@cogburnlaw.com
                                                                   21                                                  jsc@cogburnlaw.com
                                                                                                                       Counsel for Plaintiff
                                                                   22
                                                                                                                       ORDER
                                                                   23
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   24
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   25

                                                                   26          Dated this ______
                                                                                           15    day of ______________________,
                                                                                                            January             2019.

                                                                   27

                                                                   28                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                           2                                   KB/86
